The Federal Deposit Insurance Corporation appeals from an order in chancery, advised by Vice-Chancellor Sooy, disallowing its claim of $1,730 (it abandoned its additional claim of $70) against the late partnership of John W. Mecray, Frank B. Mecray and S. Irwin Stevens, trading under the firm name of John W. Mecray  Bro.
We have carefully examined the proofs as submitted, the law applicable thereto, and are entirely satisfied that the learned vice-chancellor reached a correct result.
Accordingly, the order disallowing appellant's claim is affirmed with costs.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, CASE, BODINE, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 13.
For reversal — None.